Citation Nr: 0412607	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-19 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for recurrent low back strain. 

ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from May 1990 to May 1993.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to a 
disability evaluation in excess of 10 percent for recurrent 
low back strain.  

The July 2002 rating decision denied entitlement to increased 
evaluations for left and right knee disabilities and bunion 
of the right foot.  The veteran was notified of this 
decision.  He did not file a notice of disagreement with 
respect to the issues of entitlement to increased ratings for 
the left and right knees.  The veteran filed a notice of 
disagreement for the issue of entitlement to an increased 
evaluation for bunion of the right foot.  A statement of the 
case was issued.  However, the veteran did not file a 
substantive appeal for this issue.  These issues are not 
certified for appeal, and are not before the Board.  See 
38 C.F.R. § 20.200 (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans' Claims Assistance Act of 2000 (VCAA) provides 
that the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  VCAA.  38 U.S.C. § 5103A(b)(1), (2) (West 2002).   

A VA examination is necessary in order to determine the 
current severity of the service-connected recurrent low back 
strain.  The Board notes that while this appeal was pending, 
the applicable rating criteria for lumbar spine disabilities 
were amended effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  The criteria were again 
amended effective September 26, 2003.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003).  Another VA examination is 
needed because the VA examination report of record is 
inadequate for rating the recurrent low back strain under the 
revised rating criteria.

Review of the record reveals that the veteran's claim has not 
yet been adjudicated under the revised rating criteria for 
lumbar spine disabilities.  Recent Court decisions suggest 
that initial adjudication under the revised criteria might be 
improper if performed by the Board.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1346-49 (Fed. Cir. 2003) (holding that initial adjudication 
by the Board denied appellants of the statutorily mandated 
"one review on appeal to the Secretary," citing 38 U.S.C.A. 
§ 7104(a) (West 2002)).

Accordingly, this case is remanded for the following action: 

1.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature, extent, and 
severity of the service-connected low 
back disability.  

The veteran's VA claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should specify the range of 
motion in degrees of the thoracolumbar 
spine including forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  

The examiner should specify the 
functional loss, if any, caused by the 
lumbar spine disability.  The examiner 
should indicate if there is functional 
loss due to pain, pain on movement, 
weakened movement, excess fatigability or 
incoordination.  The functional loss 
should be expressed in terms of 
additional range of motion loss.  The 
examiner should also indicate if there is 
any clinical evidence to support the 
veteran's subjective complaints.   

The examiner should indicate whether 
there are objective findings of muscle 
spasm on extreme forward bending; 
unilateral loss of lateral spine motion 
in standing position; listing of whole 
spine to opposite side; positive 
Goldwaithe's sign; marked limitation of 
forwarding bending in standing position; 
loss of lateral motion with 
osteoarthritic changes; narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion.  

The examiner should report whether the 
low back disability causes muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spine contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

The examiner should render an opinion as 
to whether the low back disability is 
manifested by intervertebral disc disease 
and if so, the examiner should report 
whether the lumbar spine disability is 
moderate with recurring attacks, severe 
with recurring attacks and intermittent 
relief, or pronounced with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of diseased disc, 
with little intermittent relief.

If the veteran has intervertebral disc 
disease, the examiner should indicate 
whether the disability has required any 
periods of doctor prescribed bed rest.

The examiner should indicate if there are 
any associated objective neurological 
abnormalities due to intervertebral disc 
disease.  The examiner should provide a 
rationale for all conclusions reached.

2.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to a disability 
evaluation in excess of 10 percent for 
recurrent low back strain.  The RO should 
evaluate the claim under both the old and 
current VA regulations for rating spine 
disabilities.  Consideration should be 
given to entitlement to an extraschedular 
evaluation pursuant to 38 C.F.R. 
§ 3.3219b) (2003).  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


